Citation Nr: 0105665	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-17 841A	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to the waiver of nonservice connected pension 
benefits in the amount of $10,336.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to July 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 waiver of indebtedness 
determination by the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises in St. Petersburg, 
Florida, which denied the benefit sought on appeal. 

The Board notes that, although the veteran requested a Travel 
Board hearing, the veteran failed to appear for the hearing 
scheduled for September 12, 2000.  Notice of the hearing was 
mailed to the veteran's address of record one month prior to 
the scheduled hearing date and was not returned as 
undeliverable.  No request was received for rescheduling.  
Therefore, in the absence of a showing of good cause for 
failing to report for the hearing, the request for hearing is 
deemed withdrawn, and the appeal is being processed 
accordingly.  38 C.F.R. § 20.704 (d) (2000). 


FINDING OF FACT

Overpayment of nonservice connected pension benefits in the 
amount of $10,338 was not created as a result of fraud, 
misrepresentation, or bad faith.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of pension benefits in 
the amount of $10,338, is not precluded because of fraud, 
misrepresentation, or bad faith on the part of the appellant.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 1.962, 1.965(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was awarded nonservice-connected pension benefits 
pursuant to a December 1994 RO decision.  It was noted at 
that time that the veteran was without income, to include 
Social Security disability.  In 1997, information came to the 
attention of the Regional Office (RO) that the veteran has 
been in receipt of  Social Security disability benefits since 
June 1995.  The veteran was notified in September 1997 that 
VA pension benefits were proposed for reduction.  An 
overpayment in the amount of $10,338 was created.  

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to whether he can afford to repay the debt.  
Because the appellant has not questioned the validity of the 
indebtedness, and because the Board is satisfied that the 
debt was properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).

Given that the overpayment of pension benefits in the amount 
of $10,338 was properly created, it must be determined 
whether the overpayment resulted from fraud, 
misrepresentation, or bad faith by the appellant.  The RO 
considered the facts in this case, and concluded that the 
veteran's bad faith caused the debt.  However, the Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

The record indicates that at the time the appellant made 
application for pension benefits in 1994 he was not in 
receipt of Social Security (SSA) benefits.  The overpayment, 
as previously mentioned, resulted from his subsequent receipt 
of SSA payments starting in June 1995.  The Board observes 
that shortly after his award of VA pension benefits, the 
veteran relocated from California, then to Florida and then 
to New York.  An updated financial statement was not obtained 
until 1997, at which time the SSA benefits came to the 
attention of VA, and proceedings were initiated to reduce his 
VA pension.

The record reflects and it is not disputed that the veteran 
was on notice that he was to inform VA of any change in 
income.  VA correspondence had informed him that his pension 
rate was based upon his statement that he had no income, and 
that he was to notify VA immediately if there was any change 
in his income.  Although the veteran failed to do so, this 
failure, by itself, does not reflect the knowingly unfair or 
deceptive dealing contemplated by the provisions of 38 C.F.R. 
§ 1.965(b)(2).  A debtor is guilty of "bad faith" in the 
creation of a given indebtedness if his or her conduct in 
connection with the debt's creation reflects an intent to 
seek an unfair advantage, with knowledge of the likely 
consequences; mere negligence in failing to fulfill some duty 
or contractual obligation does not constitute "bad faith" 
as contemplated by 38 C.F.R. § 1.965(b)(2).  See Richards v. 
Brown, 9 Vet. App. 255, 257-258 (1996).

As such, there is no indication of fraud, misrepresentation, 
or bad faith on the part of the appellant in the creation of 
the indebtedness.  Therefore, there appears to be no legal 
bar to the benefit now sought by the veteran.  Id.  However, 
error does not discount fault on his part.  But for his 
failure to report the income that led to the overpayment at 
issue, the debt would not have arisen.

It is also pertinent to note that the veteran's 
representative has argued on his behalf that he has a severe 
psychiatric disorder and that he did not intentionally 
mislead the VA in not providing information relating to his 
Social Security income.  The Board is unable to conclude that 
the high standards of fraud, misrepresentation or bad faith 
are met in this case.  38 C.F.R. § 1.965(b)(2); Richards, 
supra.

The next step is to determine whether recovery of the 
overpayment would be against equity and good conscience.  
However, the Court has held that it may be prejudicial to the 
veteran for the Board to consider a claim on a different 
basis before the RO has first had an opportunity to 
adjudicate the claim on that basis.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  With the foregoing determination that the 
veteran was not guilty of "bad faith", a full review of all 
of the evidence by the RO is in order as more particularly 
set forth in the remand portion of this decision.  


ORDER

Overpayment of nonservice connected pension benefits in the 
amount of $10,338 was not created as a result of fraud, 
misrepresentation, or bad faith; the appeal is granted to 
this extent only. 


REMAND

Where there is no fraud, misrepresentation, or bad faith on 
the veteran's part with respect to the creation of the 
overpayment at issue, waiver is not precluded pursuant to 38 
U.S.C.A. § 5302(a) (West 1991).  In order to dispose of the 
matter on appeal, the next step is to determine whether 
recovery of the indebtedness would be against equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. § 
5302(a) and 38 C.F.R. §§ 1.962, 1.965.  The pertinent 
regulation in this case provides that the standard of "equity 
and good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).

In essence, "equity and good conscience" means fairness to 
both the appellant and to the government.  "Equity and good 
conscience" involves a variety of elements, 38 C.F.R. 
§ 1.965(a), which have yet to be addressed by the RO.  The 
Board observes that while the veteran appears to have argued 
this issue, the RO has yet to address the question or provide 
pertinent laws and regulations pertaining to application of 
the standard of equity and good conscience with respect to 
the appellant's request for waiver of the overpayment. 

To ensure that VA has met its duty to afford due process, the 
case is REMANDED to the RO for the following development:  

The RO should refer the veteran's claim 
to the Committee on Waivers and 
Compromises for the Committee to formally 
consider the appellant's claim of 
entitlement to a waiver of the recovery 
of the overpayment at issue.  The 
Committee should apply the standard of 
equity and good conscience with respect 
to the appellant's request for waiver.  
If the action taken is adverse to the 
veteran, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  The 
veteran should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on 
the matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 



